Case 8:18-cr-00517-MSS-AEP Document 59 Filed 05/21/19 Page 1 of 6 PageID 243




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                         CASE NO. 8:18-cr-517-T-35AEP

   ARNOLD GERARD NELSON JR.

             UNITED STATES’ SENTENCING MEMORANDUM

         The Court should sentence the defendant, Arnold Gerard Nelson Jr., to

   a sentence within the guidelines range. In support of this position, the United

   States of America states as follows:

   I.    FACTUAL SUMMARY

         On multiple dates between January 23 and June 14, 2018, Arnold

   Gerard Nelson Jr. sold substances containing heroin and fentanyl, and

   substances containing methamphetamine, to a confidential informant (CI) and

   undercover law enforcement officer (UC). Nelson told the CI and UC that he

   had a source of heroin and needed help distributing it. Nelson met with the CI

   and UC and distributed controlled substances on five occasions. During this

   time, he delivered to UC approximately 353 grams of substances containing

   fentanyl, 116 grams of substances containing heroin and 23 grams of

   substances containing methamphetamine. Doc. 56 at ¶¶ 19-23. Nelson

   personally received $25,200 from UC for the controlled substances he sold to

   UC. Doc. 56 at ¶24.
Case 8:18-cr-00517-MSS-AEP Document 59 Filed 05/21/19 Page 2 of 6 PageID 244




   II.    PROCEDURAL BACKGROUND

          The grand jury issued a seven-count indictment against Arnold Nelson

   on October 30, 2018, charging him with one count of conspiracy to distribute

   and possess with intent to distribute a controlled substance, which violation

   involved 100 grams or more of a mixture and substance containing a

   detectable amount of heroin and fentanyl (Count One); and six counts of

   distribution of controlled substances, including heroin, fentanyl and

   methamphetamine (Counts Two through Seven). Doc. 1. Pursuant to a plea

   agreement, Nelson entered a plea of guilty to Count One on March 6, 2019

   (Docs. 38, 40, and 41), and the Court accepted the plea on March 21, 2019

   (Doc. 49). The plea agreement calls for Counts Two through Seven to be

   dismissed at sentencing, pursuant to Fed. R. Crim. P. 11(c)(1)(A). Doc. 38 at

   ¶4.

          The initial presentence investigative report (“PSR”) was filed on April

   24, 2019. Doc. 56. The sentencing in this matter is scheduled for June 4, 2019,

   and the Court has ordered the parties to file a sentencing memorandum. Doc.

   49.

   III.   SENTENCING GUIDELINES

          The base offense level is 26 (Doc. 56 at ¶31), the total offense level is 23

   (Doc. 56 at ¶41), the defendant’s criminal history category is V (Doc. 56 at




                                            2
Case 8:18-cr-00517-MSS-AEP Document 59 Filed 05/21/19 Page 3 of 6 PageID 245




   ¶67) and the guideline imprisonment range is 84 to 105 months (Doc. 56 at

   ¶126).

   IV.      MINIMUM MANDATORY SENTENCES

            Count One, which is a violation of 21 U.S.C. § 841(b)(1)(B), carries a

   minimum term of imprisonment for five years, and a term of supervised

   release of at least four years. Doc. 56 at ¶125 and ¶128.

   IV.      18 U.S.C. § 3553(a) FACTORS

            In this case, the pertinent Section 3553(a) factors, including (1) the

   history and characteristics of the defendant, (2) the need to promote respect for

   the law, (3) the need to provide adequate deterrence, (4) the nature and

   circumstances of the crime, (5) the need to protect the public, and (6) the need

   to avoid unwarranted disparities among defendants with similar records who

   have committed similar crimes, support a sentence within the advisory

   guidelines range.

            Arnold Nelson, age 33, has a criminal history that shows he has

   repeatedly engaged in criminal conduct since the age of 17. Doc. 56 at ¶¶ 43-

   65. The PSR does not reflect any extended period after that where the

   defendant has not committed crimes. His recidivism indicates that he poses a

   danger to the public.




                                              3
Case 8:18-cr-00517-MSS-AEP Document 59 Filed 05/21/19 Page 4 of 6 PageID 246




         Also, great weight should be given to the nature and circumstances of

   the instant offense and the need to protect the public from such crime. Nelson

   distributed significant quantities of highly dangerous controlled substances,

   including fentanyl. He stated that he had a source of supply, and needed help

   moving the product. He involved James Thomas Lang III and others in a

   conspiracy to distribute the controlled substances. In short, the defendant

   engaged in a conspiracy that promoted the proliferation of deadly and

   addictive controlled substances, and by doing so endangered the community.

         Nothing reflected in the PSR supports a downward departure or

   variance. Doc. 56 at ¶¶ 140-141. Moreover, one of the motivations claimed by

   the defendant for his criminal conduct, the need to support his children (Doc.

   56 at ¶27), is not a genuine mitigating circumstance, as the defendant was

   already over $17,000 in child support arrears on November 20, 2018 (Doc. 56

   at ¶95) before he was arrested for this case on December 4, 2018.

         Taking into account all of the Section 3553(a) factors, a sentence within

   the defendant’s sentencing guideline range is sufficient but not greater than

   necessary to satisfy the statutory purposes of sentencing.




                                           4
Case 8:18-cr-00517-MSS-AEP Document 59 Filed 05/21/19 Page 5 of 6 PageID 247




   V.    CONCLUSION

         For the reasons stated herein, the Court should sentence the defendant

   within the defendant’s sentencing guideline range.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                   By:    /s/ Michael C. Sinacore
                                          Michael C. Sinacore
                                          Assistant United States Attorney
                                          Florida Bar No. 868523
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 33602-4798
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6358
                                          E-mail: michael.sinacore@usdoj.gov




                                         5
Case 8:18-cr-00517-MSS-AEP Document 59 Filed 05/21/19 Page 6 of 6 PageID 248




   U.S. v. Arnold Nelson                             Case No. 8:18-cr-517-T-35AEP

                            CERTIFICATE OF SERVICE

          I hereby certify that on May 21, 2019, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system, which will send a

   notice of electronic filing to the following:

                 Joe Caimano, Esq.

                                                /s/ Michael C. Sinacore
                                                Michael C. Sinacore
                                                Assistant United States Attorney
                                                Florida Bar No. 868523
                                                400 N. Tampa Street, Suite 3200
                                                Tampa, Florida 33602-4798
                                                Telephone: (813) 274-6000
                                                Facsimile: (813) 274-6358
                                                E-mail: michael.sinacore@usdoj.gov




                                            6
